DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-7, and 11-17 are pending, of which claims 1 and 7 are independent. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.

Response to Arguments
The rejections of the Final office action mailed 04/22/2021, have been overcome by the applicant's persuasive arguments and the Examiner's amendment (see below). The previous rejections are hereby withdrawn.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Levi Brown on 12/17/2021.
The application has been amended as follows: 

	a) measuring a value of a characteristic quantity associated with said well, wherein measuring the value is performed without interrupting the drilling operations of the drilling rig system; 
	b) using a data acquisition system to acquire, in real time and while the drilling operations are occurring, , and wherein the input parameters further include a rheology parameter describing rheologic characteristics representative of the characteristic quantity and a mud weight parameter detailing a specific weight of mud that is used during the drilling operations;
	c) selecting an initial estimate value that is an estimate of an actual permeability of the fractured zone;
	d) retrieving, from a memory, a mathematical model descriptive of said characteristic quantity, wherein the mathematical model is configured to receive input and to compute, based on the input, a calculated value of the characteristic quantity of the well;
	e) activating a processor for:
	i. during a first execution of the mathematical model, providing the initial estimate value as a part of the input to the mathematical model, wherein the input to the mathematical model further includes the 
	ii. as a result of executing the mathematical model using the input, obtaining the calculated value of said characteristic quantity; 
	iii. comparing said calculated value with said measured value;

	v. in case the difference between said calculated value and said measured value is greater than said determined threshold:
	1. selecting a further estimate value that is another estimate of the actual permeability of said fractured zone, wherein the further estimate value is calculated based on a function of said difference and of said initial estimate value;
	2. during a subsequent execution of the mathematical model, providing both the further estimate value and the previously acquired 
	3. repeating steps ii to iv to generate the output signal or, alternatively, repeating steps ii to v until the output signal is generated;
	wherein the output signal, which is representative of the actual permeability of the fractured zone, is indicative of whether the well is to be further explored for hydrocarbon extraction. 

	2.	(Original) The method according to claim 1, wherein the fractured zone is located in a hydrocarbon reservoir.

	3.	(Cancelled).

	4.	(Previously Presented) The method according to claim 1, wherein the input parameters include all of the following parameters: the hook height parameter; the rate of penetration parameter; the weight on hook parameter; the weight on bit parameter; the standpipe pressure parameter; the revolutions per minute parameter; and the torque parameter.



	6.	(Previously Presented) The method according to claim 1, wherein the estimate of the actual permeability of said fractured zone is correlated to a hydraulic width of a fracture or system of fractures included in said fractured zone.

	7.	(Currently Amended) An apparatus for estimating an actual permeability of a fractured zone in a subsoil, wherein at least one well is being drilled by means of a drilling rig system and said fractured region is encountered, determining the permeability of the fractured zone is performed without interrupting drilling operations of the drilling rig system such that improved permeability information is obtained without sacrificing an efficiency of the drilling operations, the improved permeability information thereby facilitating improved hydrocarbon exploration and field optimization, and wherein said apparatus comprises:
	a) an interface for receiving at least one measured value of a characteristic quantity of said well, wherein measuring the value is performed without interrupting the drilling operations of the drilling rig system;
	b) a data acquisition system configured to acquire, in real time and while the drilling operations are occurring, , and wherein the input parameters further include a rheology parameter describing rheologic characteristics representative of the characteristic quantity and a mud weight parameter detailing a specific weight of mud that is used during the drilling operations;
	c) a memory storing a mathematical model descriptive of said characteristic quantity, wherein the mathematical model is configured to receive input and to compute, based on the input, a calculated value of the characteristic quantity of the well; 
	d) a processor configured for:

	ii. during a first execution of the mathematical model, providing the initial estimate value as a part of the input to the mathematical model, wherein the input to the mathematical model further includes the 
	iii. as a result of executing the mathematical model using the input, obtaining the calculated value of said characteristic quantity; 
	iv. comparing said calculated value with said measured value;
	v. calculating an estimate of the actual permeability of said fractured zone as a function of said comparison; and
	vi. generating an output signal representative of said estimate of the actual permeability, wherein the output signal is indicative of whether the well is to be further explored for hydrocarbon extraction.

	8.	(Cancelled).

	9.	(Cancelled).

	10.	(Cancelled).

	11.	(Currently Amended) The method of claim 1, wherein the 

	12.	(Currently Amended) The method of claim 1, wherein the 

	13.	(Currently Amended) The method of claim 1, wherein the 

	14.	(Currently Amended) The method of claim 1, wherein the 

	15.	(Currently Amended) The method of claim 1, wherein the 

	16.	(Currently Amended) The method of claim 1, wherein the 

	17.	(Currently Amended) The method of claim 1, wherein the 



Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance: claims 1, 2, 4-7, and 11-17 are considered allowable over the art of record. Bahrami, Hassan et al., "Characterizing natural fractures productivity in tight gas reservoirs," teaches identifying fracture characteristics based on data analysis from different simulation models for parameters related to the reservoir geomechanical properties. The models integrate image log data and welltest analysis results to estimate fracture parameters in the reservoir. The estimated fracture parameters can then be used to tune the reservoir simulation models to achieve more reliable results. Jalal Dashti, et al., "Use of Advanced Mud Gas Chromatography for Reservoir Quality Prediction While Drilling," teaches analyzing formation gases that are encountered during drilling to predict reservoir quality. The geochemical analysis was found to be significant in exploitation of high pressure reservoirs to avoid formation damage during fracturing operations. Dashti teaches that micro-losses may be analyzed using a delta-flow method to 
(claim 1): “wherein measuring the value is performed without interrupting the drilling operations of the drilling rig system; 	b) using a data acquisition system to acquire, in real time and while the drilling operations are occurring, one or more input parameters that include one or more of a hook height parameter, a rate of penetration parameter, a weight on hook parameter, a weight on bit parameter, a standpipe pressure parameter, a revolutions per minute parameter, or a torque parameter, and wherein the input parameters further include a rheology parameter describing rheologic characteristics representative of the characteristic quantity and a mud weight parameter detailing a specific weight of mud that is used during the drilling operations … i. during a first execution of the mathematical model, providing the initial estimate value as a part of the input to the mathematical model, wherein the input to the mathematical model further includes the one or more input parameters…	1. selecting a further estimate value that is another estimate of the actual permeability of said fractured zone, wherein the further estimate value is calculated based on a function of said difference and of said initial estimate value… during a subsequent execution of the mathematical model, providing both the further estimate value and the previously acquired one or more input 
Independent claim 7 recites substantially similar limitations as independent claim 1 as is considered allowable for the same reasons. As dependent claims depend from an allowable base claim; they are at least allowable for the same reasons as noted supra. Support for the above noted Iimitations can be found in at least paragraphs [0015], [0041]-[0048], [0082], and [0091]-[0092] of this application's pre-grant publication (US 2018/0216454). It is for these reasons that the applicants' invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Examiner, Art Unit 2148